PER CURIAM.
Jose Nacacio Amu seeks to appeal the district court’s order denying his motion for reconsideration of the denial of his motion to amend his pending 28 U.S.C. § 2255 (2000) motion. This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (2000), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (2000); Fed.R.Civ.P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 69 S.Ct. 1221, 93 L.Ed. 1528 (1949). The order Amu seeks to appeal is neither a final order nor an appealable interlocutory or collateral order. Accordingly, we deny Amu’s motion to proceed in forma pauperis, and we dismiss the appeal for lack of jurisdiction. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED